          Case 2:18-cv-00505-JB-MU Document 42 Filed 06/20/19 Page 1 of 17



                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ALABAMA
                                     NORTHERN DIVISION

TOMMIE JEAN SHANKS, et al.,                    )
                                               )
     Plaintiffs,                               )
                                               )
v.                                             )     CIVIL ACTION NO. 2:18-cv-00505-JB-MU
                                               )
GLOBE METALLURGICAL, INC., et al.,             )
                                               )                   PUBLISH
     Defendants.                               )

                                             ORDER

          This matter is before the Court on the Magistrate Judge’s Report and Recommendation

(Doc. 30), and Defendant A & G’s Objection (Doc. 31). After de novo review of the record, and

the benefit of oral argument on May 17, 2019, this Court REMANDS the action.

                                         BACKGROUND

          Stephen Jamar Shanks was injured in a job-related accident on April 24, 2018 while

working for Globe Metallurgical, Inc., (“Globe”) in Dallas County, Alabama. (Doc. 15, p. 3). On

May 4, 2018, Plaintiffs Tommie Jean and Willie Lee Shanks, in their individual capacities and as

“next to [sic] friend(s)” of Stephen Jamar Shanks, sued Globe and several Fictitious Defendants.

(Doc. 1-7, pp. 1 – 13). In their Original Complaint, Plaintiffs brought these claims against Globe

and those Fictitious Defendants:

          1) Worker’s Compensation Benefits and Medical Expenses against Globe to
             which Stephen or his dependents are entitled;
          2) Removal of Safety Devices against Fictitious Defendants A and B;
          3) Removal of Safety Devices against Fictitious Defendants A and B;
          4) Alabama Extended Manufacture Liability Doctrine against Fictitious
             Defendants C – H;
          5) Failure to Worn [sic] / Negligence against Fictitious Defendants;



                                                1
        Case 2:18-cv-00505-JB-MU Document 42 Filed 06/20/19 Page 2 of 17



       6) Negligence / Failure to Warn or Guard against Fictitious Defendants C – H; and
       7) Loss of Consortium against all Defendants.1

(Doc. 1-7, pp. 5 – 12). Stephen Shanks died on May 6, 2018, due to his injuries.

       After Stephen’s death, Plaintiffs filed their First Amended Complaint ( “FAC”) in the Dallas

County Circuit Court. (Doc. 1-7, pp. 191 – 204). In the FAC, Plaintiffs added Erica Acoff “both

individually as a dependent of Stephen Jamar Shanks deceased, and as a next of friend to JAMAR

ACOFF, a minor child and dependent of Stephen Jamar Shanks deceased.” (Doc 1-7, p. 192). In

the FAC, Tommie Jean and Willie Lee Shanks remained parties in their capacities as “individual(s)”

and “next to [sic] friends” of Stephen Jamar Shanks. (Id.). Plaintiffs also named Defendants A &

G Manufacturing, Inc. (“A & G”) and Yale Carolinas, Inc. (“Yale”), bringing third party tort claims

against them. (Doc. 1-7, pp. 196 – 204). Last, Plaintiffs asserted claims against Fictitious

Defendants ‘A,’ ‘B,’ and ‘C’ for the removal of safety devices. Plaintiffs identified those Fictitious

Defendants:

               . . . those Alabama resident adult citizens who were co-employees
               of Stephen Jamar Shanks whose willful, intentional, and otherwise
               wrongful acts either caused or contributed to cause the injuries and
               damages to the Plaintiffs, all of whose true and correct names are
               unknown to the Plaintiffs at this time but will be substituted by
               amendment once ascertained . . .

(Doc. 1-7, p. 194). Plaintiffs brought these claims in their FAC:

       1) A claim for worker’s compensation benefits against Globe for compensation
          and medical care expenses;
       2) Removal of Safety Devices against Fictitious Defendants A – C;
       3) Removal of Safety Devices against Fictitious Defendants A – C;
       4) An AEMLD claim against A & G and Yale;
       5) A Dual Capacity claim against Globe;
       6) A claim for Failure to Warn or Guard against A & G and Yale;

1
 Claims 2 through 7 do not specify whether the Plaintiffs seeking redress are Tommie Jean and
Willie Lee Shanks in their individual capacities or as “next to [sic] friends.”


                                                  2
          Case 2:18-cv-00505-JB-MU Document 42 Filed 06/20/19 Page 3 of 17



          7) An AEMLD claim against Fictitious Defendants D – F;
          8) A Negligent Failure to Warn / Guard claim against Fictitious Defendants D – F;
          9) A Negligent Failure to Inspect claim against Fictitious Defendants G – I; and
          10) A Loss of Consortium Claim by Tommie Jean and Willie Lee Shanks against all
              Defendants. 2

(Doc. 1-7, pp. 195 – 204).

          After Plaintiffs filed their FAC, Defendant A & G, with the consent of Defendants Globe

and Yale, removed this action to this Court under 28 U.S.C. §§ 1332, 1441, and 1446. In its Notice

of Removal, A & G claimed this Court had diversity jurisdiction over Plaintiffs’ claims against it,

Yale, and Globe Manufacturing (insofar as the claims against Globe did not concern the Alabama

Worker’s Compensation Act). (Doc. 1, p. 2). A & G cited Lamar v. The Home Depot, 907 F. Supp.

2d 1311 (S.D. Ala. 2011), in which this Court held that when an action is removed on diversity

grounds under 28 U.S.C. 1441(a) and the action contains non-removable claims under 28 U.S.C.

1445(c), the Court shall sever and remand the non-removable claims and maintain jurisdiction

over the claims properly removed.3


2
 In Plaintiffs’ FAC, it is unclear which Plaintiffs are pursuing the claims listed above, save for claim
10. In all other claims, the requests for relief are made by the Plaintiffs, generally, against the
Defendants. However, Claim 10 in the FAC indicates that only Stephen’s parents were pursuing
a loss of consortium claim at that time. There, the paragraph immediately preceding Plaintiffs’
prayer for relief is as follows: “As a proximate result of Defendant’s [sic] conduct, Plaintiff [sic]
Tommie Jean and Willie Lee Shanks lost the love, affection, and services of their child, Stephen
Jamar Shanks.” (Doc. 1-7, p. 15).

3
    See Lamar, 907 at 1315 (2012) (internal citations and quotations omitted):

                 Section 1441(a) authorizes removal of any civil action brought in a
                 State court of which the district courts of the United States have
                 original jurisdiction. Section 1332(a) furnishes original jurisdiction
                 over diversity actions with a threshold amount in controversy, so
                 removal of a diversity action is accomplished through Section
                 1441(a). This case was removed based on diversity jurisdiction, and
                 therefore removal was proper under Section 1441(a).


                                                   3
          Case 2:18-cv-00505-JB-MU Document 42 Filed 06/20/19 Page 4 of 17



          On January 2, 2019, Plaintiffs filed their Second Amended Complaint ( “SAC”), under Rule

15(a)(1) of the Federal Rules of Civil Procedure. In the SAC, Plaintiffs substituted Scott Patterson,

Steve Smith and Antonio Williams – three non-diverse co-employees – for Fictitious Defendants

‘A,’ ‘B,’ and ‘C’. (Doc. 15, pp. 2 – 3). In their SAC, Plaintiffs are pursuing these claims against

Defendants Globe, A & G, Yale, and the newly-substituted co-employee Defendants:

          1) A Worker’s Compensation Claim against Globe for compensation and medical
             care expenses;
          2) – 4)4 Claims under AEMLD, Breach of Warranty, and Negligence against A & G
             and Yale
          5) Claims for Removal of / Failure to Install or Maintain / By-Passing Safety
             Devices or Guards against co-employee Defendants; and
          6) Loss of Consortium Claim by Tommie Jean and Willie Lee Shanks against all
             Defendants. 5

(Doc. 15, pp. 3 – 7).

          After filing their SAC, Plaintiffs filed a Motion to Remand this action to State court (Doc.

16). In their Motion, Plaintiffs argue this Court was divested of jurisdiction following the addition

of non-diverse Defendants. Plaintiffs also argue even if this Court were to hold Lamar as the law

of the District, (which it does), their addition of non-diverse parties distinguishes this action from

Lamar and divested this Court of subject matter jurisdiction. A & G filed a response, (Doc. 24) to

which Plaintiffs filed a Sur-reply. (Doc. 29).

          On March 12, 2019, Judge Murray issued a Report and Recommendation (“R & R”)

recommending that the entire action be remanded to the Dallas County Circuit Court, as this




4
    Listed as Courts III – V in Plaintiffs’ SAC.

5
    This Claim mirrors Plaintiffs’ Loss of Consortium Claim as contained in their FAC. See n. 2.



                                                   4
        Case 2:18-cv-00505-JB-MU Document 42 Filed 06/20/19 Page 5 of 17



Court lacked subject matter jurisdiction after Plaintiffs added the three non-diverse co-employee

Defendants. (Doc. 30). The R & R was based on an analysis of 28 U.S.C. §1447(e) and authority

from the Sixth Circuit. (Id., pp. 5 – 9). Judge Murray found that the claims against the non-diverse

Defendants did not arise under the Alabama Worker’s Compensation Act, and therefore, that 28

U.S.C. §1445(c) did not prohibit their removal. Rather, as those claims had been properly

removed, the joinder of non-diverse parties relative to those claims, after removal, divested the

Court of diversity jurisdiction.

       A & G objected to Judge Murray’s R & R, arguing that the claims brought against the

substituted non-diverse co-employee Defendants arose under the Alabama’s Worker’s

Compensation Act, were unremovable under 28 U.S.C. §1445(c), and were therefore due to be

severed and remanded under Lamar. A & G argued that Ala. Code §25-5-53 displaced all common

law actions against co-employees and created causes of action for “willful conduct” under Ala.

Code 25-5-11(c)(2). A & G’s position is that the Alabama Worker’s Compensation Act provides

the only means of redress Plaintiffs seek.        Specifically, A & G noted the legislative and

jurisprudential history of that statute. A & G contended that §25-5-53’s dictate that “the rights

and remedies granted in this chapter to an employee shall exclude all other rights and remedies

of the employee . . . at common law, by statute, or otherwise on account of injury, loss of services,

or death,” combined with Ala. Code 25-5-11(d)(2)’s definition of “willful conduct,” clearly indicate

that Plaintiffs’ co-employee claims arose under the Alabama Worker’s Compensation statute.

(Doc. 31, pp. 5- 9). This Court conducted a hearing at which Plaintiffs’ counsel argued that Ala.

Code §25-5-53 simply provided the statutory vehicle to assert co-employee “willful conduct”

claims, and that such claims do not arise under Alabama’s Worker’s Compensation Act.



                                                 5
         Case 2:18-cv-00505-JB-MU Document 42 Filed 06/20/19 Page 6 of 17




                                           DISCUSSION

         This Court agrees with Judge Murray’s conclusion that the claims against A & G, Yale, and

Globe were within the Court’s subject matter jurisdiction at the time of removal. (Doc. 30, p. 4).

All Plaintiffs were diverse from all named Defendants and the amount in controversy exceeded

the threshold minimum. (Id.). The Court, though, finds it beneficial to conduct an independent

analysis as to whether the co-employee claims arise under Alabama’s Worker’s Compensation

Act.

    I.      Lamar v. The Home Depot

         As noted above, Lamar directs this Court to exercise jurisdiction over claims properly

removed notwithstanding other claims which arise under a state worker’s compensation statute

and are therefore not removable. The combination of claims properly removed under 28 U.S.C.

§1441(a) with claims that are not removable under 28 U.S.C. §1445(c) triggers the sever and

remand procedure outlined in that case. See Lamar, 907 F. Supp. 2d at n. 3. Therefore, this

Court must answer whether the claims brought against the substituted non-diverse Defendants

arise under the Alabama Worker’s Compensation Act.6 If those claims do not arise under the Act,


6
  This Court notes several differences between this case and Lamar. In Lamar, the Court, sitting
in removal jurisdiction based on diversity, was tasked with determining whether § 1445(c)
required plaintiff’s entire action to be remanded. Lamar, 907 F. Supp. 2d at 1312 (noting Reed v.
Heil Co., 206 F. 3d 1055 (11th Cir. 2000) as “the only published decision of the Eleventh Circuit
known to have addressed the scope of remand under 28 U.S.C. §1445(c).”) (Emphasis added).
There, the parties agreed that plaintiff’s breach of contract, fraud, and outrageous conduct claims
did not arise under the Alabama Worker’s Compensation Act. Id. Here, the parties contest the
precise issue of whether claims arise under the Alabama Worker’s Compensation Act. Also,
unlike Lamar, the claims at issue here are specifically addressed by the Alabama Worker’s
Compensation Act. See, e.g., Ala. Code §25-5-11(c)(2); Doc. 15, pp. 6 – 7. Lamar remains the law
of the District; this case’s factually dissimilar posture does not change that.


                                                 6
        Case 2:18-cv-00505-JB-MU Document 42 Filed 06/20/19 Page 7 of 17



they were properly removed and the substitution of the non-diverse Defendants deprives this

Court of diversity jurisdiction.

       In his R & R, Judge Murray found that the claims against the substituted co-employees did

not arise under the Alabama Worker’s Compensation Act, relying on Ala. Mun. Workers Comp.

Fund, Inc. v. P.R. Diamond Prod., Inc., 234 F. Supp. 3d 1165 (N.D. Ala. 2017). (Doc. 31, p. 12). In

Diamond, the plaintiff, Alabama Municipal Worker’s Compensation Fund, Inc. (“AMWCF”)

brought an action against PR Diamond Products, Inc. (“Diamond”) pursuant to Ala. Code §25-5-

11(d). That provision gives an injured employee’s employer or its insurance carrier six months to

bring a tort action against a third party where the injured employee did not file a lawsuit against

a third party within the applicable statute of limitations. Id. That court found the plaintiff’s claims

did not arise under the Alabama Worker’s Compensation Act, relying, in part, on the Eleventh

Circuit’s decision in Reed v. Heil Co., 206 F.3d 1055 (11th Cir. 2000):

               In Reed v. Heil Co., the Eleventh Circuit held that a claim of
               retaliatory discharge, brought pursuant to Alabama Code § 25-5-
               11.1, arose under the Alabama Worker's Compensation Act for
               purposes of § 1445(c). The Court explained that the "retaliatory
               discharge cause of action increases workers' willingness to file
               compensation claims, and it limits employers' ability to
               discourage them. In so doing, § 25-5-11.1 encourages prompt and
               thorough medical attention for workplace injuries. Id. at 1060.

               [. . .]

               [A]ctions like the one brought by AMWCF have little effect on the
               willingness of workers to bring claims, the ability of employers to
               discourage claims, or the availability of medical care in the
               workplace. Thus, Reed provides no justification for treating
               AMWCF's claims as arising under Alabama's workmen's
               compensation laws. Instead, Reed suggests that tort claims, like
               AMWCF's, should be treated differently from retaliatory discharge
               claims that do arise under the workmen's compensation scheme.
               Generally, "[a] lawsuit arises under the law that creates the cause


                                                  7
         Case 2:18-cv-00505-JB-MU Document 42 Filed 06/20/19 Page 8 of 17



                of action." Am. Well Works v. Layne, 241 U.S. 257, 36 S. Ct. 585, 60
                L. Ed. 987 (1916). AMWCF's claims of failure to warn, fraudulent
                representation, and breach of implied warranty were created by
                the laws of tort and contract. (See Doc. 1-2, pp. 57-59). The
                Alabama Worker's Compensation Act is merely the statutory
                vehicle by which AMWCF is able to bring the action to court. Thus,
                § 25-5-11(d) of the Alabama Worker's Compensation Act "may
                regulate the prosecution of [AMWCF's] claims," but the action is
                ultimately one in tort and contract, and it does not arise under the
                Alabama Worker's Compensation Act for purposes of § 1445(c). See
                Houston, 597 F. Supp. at 991. Accordingly, § 1445(c) does not
                require remand in this case.

P.R. Diamond Prods., Inc., 234 F. Supp. 3d at 1171-72 (emphasis added). In sum, the Diamond

Court found that claims that concerned an underlying common law cause of action did not “arise

under” Alabama’s Worker’s Compensation Act because those claims did not concern “the

willingness of workers to bring claims, the ability of employers to discourage claims, or the

availability of medical care in the workplace.” Id. at 1172. Thus, the Diamond Court appeared to

focus more on policy considerations and less on whether the Alabama Worker’s Compensation

Act created the cause of action that plaintiff pursued.

         A & G contends – and is correct – that the nature of the claims now at issue and those in

Diamond are dissimilar. Here, Plaintiffs are not an employer or an insurance carrier pursuing a

claim on behalf of an injured employee who failed to do so during the statute of limitations

period, as contemplated in Ala. Code §25-5-11(d). Plaintiffs nevertheless argue that these co-

employee claims do not arise under the Act because they are creatures of common law. This

Court agrees with Plaintiffs for the reasons set out below.

   II.      Arising Under Ala. Code §25-5-11(d)

         A & G’s argument that the Alabama Worker’s Compensation Act appears to create a cause

of action for willful conduct is plausible, but ultimately unpersuasive. While not directly


                                                 8
       Case 2:18-cv-00505-JB-MU Document 42 Filed 06/20/19 Page 9 of 17



addressed by either party, the Court must examine – in greater detail – the jurisprudential history

of claims of this particular nature and the various iterations of Alabama worker’s compensation

laws to determine whether these claims are creatures of the Act.

       Alabama’s first semblance of worker’s compensation legislation, the Alabama Employer’s

Liability Act (or “AELA”), was enacted in 1886. Prior to the enactment of that (and subsequent)

legislation, employees

           . . . found themselves in one of three situations: they had to prove that
           their injury was the fault of their employer via a tort claim, they were
           at the mercy of their employer’s benevolence in caring for them
           beyond what the law required, or their families became stigmatized
           with poverty. The tort system was laden with so many obstacles that
           injured workers experienced extremely poor success in obtaining any
           recovery.

1 ALABAMA WORKERS COMPENSATION LAW AND HANDBOOK § 1.01 (emphasis added). These common

law causes of action were difficult to sustain. Before workers compensation statutes, cases were

frequently dismissed or overturned on appeal as workers (or their estates) confronted substantial

impediments to tort recovery.7 Recovery by injured employees (and the families of deceased


7
   See, e.g., Mobile & O. R. R. Co. v. Thomas, 42 Ala. 672 (1868); Mobile & M. R. Co. v. Smith, 59
Ala. 245 * 253, 1877 Ala. LEXIS 85 (Ala. December 1, 1877) (reversing lower court’s judgment
where the following requested jury instruction was not given: “If the jury believe [sic] the
evidence before them, on the subject of the nature of the employment of the plaintiff, Mitchell,
O'Brien and Price by the defendants, that they were all servants of the corporation, that the
plaintiff cannot recover for any act of negligence either of omission or commission of either, or
all, or any one or more of them, if it appears from the evidence that, in employing and retaining
them in employment, the defendant took due and proper care to select and return prudent and
competent men for the several employments in which they were respectively engaged.”); Id. (“.
. . as between their employers and themselves, employees take the risk of any damage they may
sustain from the perils incidental to the service in which they engage including those arising from
the negligence of others engaged therein, unless they are chargeable upon the misconduct or
negligence of the employer.”); Smoot v. Mobile & M. R. Co., 67 Ala. 13 (1880) (refusing to impose
liability upon the employer for supervisor’s negligence where supervisor ordered the employee
to couple train cars together and employee knew that the cars were ill-paired, resulting in


                                                9
         Case 2:18-cv-00505-JB-MU Document 42 Filed 06/20/19 Page 10 of 17



employees) was made more difficult by assumption of the risk, contributory negligence, and the

fellow servant doctrine defenses. While the fellow servant doctrine shielded employers from

most common law negligence actions where a co-employee’s negligence caused the underlying

injury, contributory negligence and assumption of the risk made it difficult for injured workers to

carry causes of action against an employer and co-employees. 1 ALABAMA WORKERS COMPENSATION

LAW AND HANDBOOK § 1.01.

          This Court found that the overwhelming majority of cases dealing with employees’

common law rights in Alabama8 concerned those actions where an employee filed suit against an

employer on the theory that the employer was negligent in hiring the co-employee accused of

causing the injuries at issue.9 In a majority of cases, the common law was silent as to whether an

employee had a common law right of action against a co-employee for injuries resulting from a

co-employee’s “willful conduct.” However, this Court found two Alabama cases that deal with

whether a servant (employee) could be held liable, generally, for his willful conduct during the

course of his work. In a case concerning an employee’s actions that caused a steamboat accident,

the Alabama Supreme Court stated:

                 That for the acts of the agent, or servant, willfully and
                 intentionally done, without the command or authorization of the

employee’s injuries: “An employee cannot recover for an injury occurring by the negligence of
his co-employee . . . It is, however, the negligence of the master, for which liability to a servant
can be visited upon him, for the rule is settled, that he cannot be made liable for injuries
proceeding from other servants in the same employment. Injuries, resulting from such cause, are
of the risks incident to the employment, which it is intended the servant contemplates, and
consents to incur, when he enters the service.”).

8
    Prior to 1886.
9
 See, e.g., Smoot, 67 Ala. at 17 (articulating an employee’s assumption of risk at his place of
employment.)


                                                10
       Case 2:18-cv-00505-JB-MU Document 42 Filed 06/20/19 Page 11 of 17



               master, the servant is liable, and the master is not. [. . .] It seems
               to be well settled that if the servant be in the performance of a duty
               entrusted to him, and, from a want of either skill or diligence, injure
               another, it will not excuse the master or employer, even if the
               servant, in the matter complained of, was acting contrary to
               instructions. Trusting the servant in the given case, is an
               assumption by the master of all responsibility which results from
               negligence or want of skill in the servant. But this rule does not
               apply, when the servant actually wills and intends the injury, or
               steps aside from the purpose of the agency committed to him,
               and inflicts and independent wrong.

Cox, Brainard & Co. v. Keahey, 36 Ala. 340, 343-44 (1860) (emphasis added). Similarly, in an

action concerning an employee’s trespass in 1853, the Court noted:

               According to this principle, a master is not liable in trespass vi et
               armis for injuries done by his servant, which are willful [sic] on the
               part of the servant, and of which the master is ignorant, although
               done in the course of the master's business. If injuries are done by
               the servant in the course of the master's business, which result
               from negligence or want of proper care or skill on the part of the
               servant, the master will be liable, it is true, but only in an action on
               the case; for there the gist of the action is the negligence of the
               servant, and for that the master is lawfully liable, although not for
               the willful [sic] torts of his servant.

Lindsay v. Griffin, 22 Ala. 629, 630 (1853) (emphasis added). Taken together, Cox and Lindsay

appear to contemplate that an employee could be held liable – at common law – for his willful

conduct while in the service of his employer. In other words, employee liability for willful conduct

certainly arose under the common law. Accordingly, there is some precedent to imply that the

common law allowed an action by an employee against a co-employee for injuries that resulted

from a co-employee’s willful acts in the course of employment.10 The Court now turns to the

question of whether the Alabama Worker’s Compensation Act abrogated that common law.


10
  The Court notes that these cases do not speak to the exact proposition that an employee could
hold a co-employee liable for willful conduct. However, the cases’ rule that an employee could


                                                 11
       Case 2:18-cv-00505-JB-MU Document 42 Filed 06/20/19 Page 12 of 17



       As noted in Diamond, “[a] lawsuit arises under the law that creates the cause of action."

P.R. Diamond Prods., Inc., 234 F. Supp. 3d at 1172. There is no question that the Alabama

Worker’s Compensation Act allows for causes of action against co-employees. In relevant part,

the provision giving such permission states the following:


               If the injury or death for which compensation is payable under
               Articles 3 or 4 of this chapter was caused under circumstances also
               creating a legal liability for damages on the part of any party other
               than the employer, . . . the employee, or his or her dependents in
               case of death, . . . may bring an action against the other party to
               recover damages for the injury or death, and the amount of the
               damages shall be ascertained and determined without regard to
               this chapter. If a party . . . is an officer, director, agent, or employee
               of the same employer, or his or her personal representative, the
               injured employee, or his or her dependents in the case of death,
               may bring an action against any . . . person, or his or her personal
               representative, only for willful conduct which results in or
               proximately causes the injury or death.




be held liable for his tortious willful conduct against other appears generally applicable co-
employee actions.
       For instance, in 1939, following an amendment to Alabama’s Workers’ Compensation Act,
the State Legislature authorized legal proceedings “against any third party other than the
employer to recover damages notwithstanding the payment by the employer or his liability to
pay compensation.” 1 ALABAMA WORKERS COMPENSATION LAW AND HANDBOOK § 2.03. This was later
interpreted by the Alabama Supreme Court to mean, “[t]he liability of a third party is that at
common law, the act not taking away the common-law rights of recovery against such third party
but continuing existing rights and remedies.” Harris v. Louisville & N. R. Co., 237 Ala. 366, 368,
186 So. 771, 771 (1939). From this passage, it is clear that the Legislature’s authorization was
not granting new remedies meant to displace old ones. Instead, the amendment preserved and
limited those available at common law. This trend can be seen through further amendments
made in 1961 and 1985. 1 ALABAMA WORKERS COMPENSATION LAW AND HANDBOOK §§ 2.03, 2.10;
United States Fire Ins. Co. v. McCormick, 286 Ala. 531, 536, 243 So. 2d 367, 371 (1970) (finding
“where there is no expressed legislative mandate to the contrary, that a co-employee or fellow
servant is a third party tortfeasor within the meaning of the Workmen's Compensation Act.”)
(superseded by statute as stated in Reed v. Brunson, 527 So. 2d 102, 1988 Ala. LEXIS 60).


                                                  12
          Case 2:18-cv-00505-JB-MU Document 42 Filed 06/20/19 Page 13 of 17



Code of Ala. § 25-5-11(a) (emphasis added). Excerpts in this section indicate that the Act does

not create the claims Plaintiffs pursue against the co-employee Defendants. The phrase, “if the

injury or death . . . was caused under circumstances also creating legal liability for damages . .

.,” implies that this legal liability was not created by the statute. In fact, this excerpt suggests the

opposite – that the liability existed under other circumstances prior to the Act. The Court cannot

reconcile the plain text of the statute with the proposition that the Act creates this cause of

action.

          A & G insists, though, that additional provisions in the Act require this Court find

otherwise. A & G argues that §§25-5-11 (a), (b), and (c), in conjunction, provide that common

law co-employee actions were abolished and re-constituted by the Act. (Doc. 31, p. 11). In §§25-

5-11(b) and (c)(2), the Legislature defined “willful conduct” the following way:


                (b) If personal injury or death to any employee results from the
                willful conduct, as defined in subsection (c) herein, of any . . .
                employee of the same employer . . . the employee shall have a
                cause of action against the person . . .

                (c) As used herein, “willful conduct” means any of the following:

                [. . .]

                (2) The willful and intentional removal from a machine of a safety
                guard or safety device provided by the manufacturer of the
                machine with knowledge that injury or death would likely or
                probably result from the removal; provided, however, that removal
                of a guard or device shall not be willful conduct unless the removal
                did, in fact, increase the danger in the use of the machine and was
                not done for the purpose of repair of the machine or was not part
                of an improvement or modification of the machine which rendered
                the safety device unnecessary or ineffective.




                                                  13
       Case 2:18-cv-00505-JB-MU Document 42 Filed 06/20/19 Page 14 of 17



A & G’s argument does not prevail. The Supreme Court of Alabama has found that “the

legislature limits employee’s claims for damages, where workmen’s compensation benefits are

payable . . .” Reed v. Brunson, 527 So. 2d 102, 113 (Ala. 1988) (emphasis added); see also, Layne

v. Carr, 631 So. 2d 978, 982 (Ala. 1994) (“The legislature expressly limited exceptions to the

exclusivity of the workers’ compensation scheme.”) (Emphasis added).11 In both cases, the Court

found that the State Legislature did not usurp or eradicate the common law as it pertained to an

employee’s willful conduct. In fact, the Legislature merely preserved and limited, rather than

abrogated and re-constituted, employee liability for willful conduct that was previously available

at common law. As such, this appears to be a case contemplated by other districts, wherein the

claims are found only to “relate” to Alabama’s Worker’s Compensation Act. 12


11
  Further still, the issue in Reed did not deal squarely with the issue of whether “willful conduct”
actions arose under the Alabama Worker’s Compensation Act. Instead, that court was tasked
with determining, “whether the Legislature has the power to eliminate co-employee suits
grounded in negligence or wantonness.” Reed, 527 So. 2d at 116 (Ala. 1988).
12
  As stated above, the standard for determining whether a claim arises under a law concerns
whether the Act created the cause of action. These provisions, read together, tend to show that
the Act merely preserves and limits the types of actions available against co-employees, as
opposed to completely displacing the common law. As noted in other cases,

               While the Eleventh Circuit has not interpreted the language "arising
               under the workmen's compensation laws" in §1445, other courts
               have found that language to mean the same as "arising under" does
               in 28 U.S.C. §1331. [. . .]
               In the Eleventh Circuit, "arising under" for purposes of §1331,
               means the law creates the cause of action, or a substantial disputed
               issue of the law is a necessary element of the claim. See Pacheco
               de Perez v. AT & T Co., 139 F.3d 1368, 1373 (11th Cir. 1998).
               Applying that standard to §1445(c), the court explained
               in Payne that a statute can arise under workers'
               compensation laws if the workers' compensation law creates a
               cause of action that usurps a traditional common law action or if
               the statute operates as a necessary element to a tort


                                                14
       Case 2:18-cv-00505-JB-MU Document 42 Filed 06/20/19 Page 15 of 17



       Therefore, after careful review, this Court finds these claims do not arise under Alabama’s

Worker’s Compensation Act. The Act is the statutory vehicle by which a plaintiff can pursue

claims against co-employees.13



               claim. Payne, 154 F. Supp. 3d at 1315; see also Alabama Home
               Builders Ins. Fund, 2012 U.S. Dist. LEXIS 84907, 2012 WL 2359402
               at *3. If, on the other hand, the duty owed is a general duty that
               can apply in a "broad spectrum of relationships," the claims are
               only related to the workers' compensation statutes and do not
               arise under them. Patin v Allied Signal, Inc., 77 F.3d 782, 788 (5th
               Cir. 1996); see also Moore v. CNA Foundation, 472 F. Supp. 2d 1327,
               1331 n.* (M.D. Ala. 2007). If the facts involved in a workers'
               compensation claim and a tort claim are the same, that merely
               means that the tort claims are "related to," not arising under,
               workers' compensation law. Sasser v. Ryder Truck Rental, No.
               2:06cv593-CSC, 2008 U.S. Dist. LEXIS 160, 2008 WL 45736, at *6
               (M.D. Ala. Jan. 2, 2008).

Steube v. Virco Inc., No. 2:16cv1008-WHA, 2017 U.S. Dist. LEXIS 17652, at *5-6 (M.D. Ala. Feb. 8,
2017) (emphasis added).
13
   Though this appears to be a matter of first impression, as noted in Judge Murray’s R & R (Doc.
30, p. 12), at least one court in this Circuit treated co-employee claims concerning willful conduct
as “arising under” Alabama’s Worker’s Compensation Act. However, it seems these claims were
categorized and pursued as such because neither party contested the issue of whether those
claims “arose under” Alabama’s Worker’s Compensation Act. See Treadwell v. Dow-United
Techs., 970 F. Supp. 974 *, 1997 U.S. Dist. LEXIS 9588, 47 Fed. R. Evid. Serv. (Callaghan) 708 (M.D.
Ala. March 21, 1997):

               Although the Alabama Workers' Compensation Act generally
               provides immunity to the employer, its compensation carrier, and
               its officers, directors, agents, servants, and employees, Alabama
               Code § 25-5-11(b)(1993) grants workers' compensation claimants
               a civil cause of action for injuries resulting from the "willful
               conduct" of their co-employees. See Reed v. Brunson, 527 So. 2d
               102, 108 (Ala. 1988). [. . .] Section 25-5-11(c)(2) defines willful
               conduct as a "purpose or intent or design to injure another." In
               pursuing such a claim, "plaintiff need not show that the co-
               employee defendant specifically intended to injury the person who
               was injured.”



                                                15
          Case 2:18-cv-00505-JB-MU Document 42 Filed 06/20/19 Page 16 of 17



   III.      28 U.S.C. §1447(e) and Remand

          As the co-employee claims do not arise under the Alabama Worker’s Compensation Act,

the Court must next determine whether it has jurisdiction over the case following the addition of

non-diverse defendants. Section 1447(e) provides: “If after removal the plaintiff seeks to join

additional defendants whose joinder would destroy subject matter jurisdiction, the court may

deny joinder, or permit joinder and remand the action to the State court.” As Plaintiffs

substituted three non-diverse co-employees for Fictitious Defendants ‘A,’ ‘B,’ and ‘C’ following

removal, 1447(e)’s framework applies. Further, as noted in Judge Murray’s R & R, the Court is

encouraged to undertake a §1447(e) analysis regardless of whether the amendments were made

as a matter of course, as Plaintiffs’ were here. For the reasons articulated in Judge Murray’s R &

R, this Court agrees that the entire action is due to be remanded based on the analysis of the four

factors outlined in the R & R. (Id. at pp. 8 – 11).

   IV.       Conclusion

          Because Plaintiffs’ co-employee claims do not arise under the Alabama Workers’

Compensation Act, and complete diversity was destroyed following the joinder of three non-

diverse co-employee Defendants after removal, this Court REMANDS this entire action to the

Dallas County Circuit Court.




See also, Musgrove v. Kellogg Brown & Root, LLC, 2013 U.S. Dist. LEXIS 61161 *, 2013 WL 1827583
(S.D. Ala. April 29, 2013) (“Because the plaintiff argues that his claims arise from violations of the
workers’ compensation law, the Court concludes that he makes no argument these claims arise
under those laws, as Section 1445(c) requires. Were he to make such an argument, it would
fail.”).



                                                  16
Case 2:18-cv-00505-JB-MU Document 42 Filed 06/20/19 Page 17 of 17



DONE and ORDERED this 20th day of June, 2019.

                                  /s/ JEFFREY U. BEAVERSTOCK
                                  UNITED STATES DISTRICT JUDGE




                                    17
